Citation Nr: 1616574	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  14-36 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental condition, for compensation and treatment purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1941 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in July 2015. Unfortunately, there has not been substantial compliance with the prior remand directives. Accordingly, another remand is required at this time. See Stegall v. West, 11 Vet. App. 268 (1998).

Further, the issue of entitlement to service connection for an appendectomy was denied in an August 2007 rating decision, upon the RO's determination that the condition was neither incurred in, nor caused by, active service. However, the Veteran's service treatment records (STRs) were not available at that time. These records have since been made available, and clearly indicate that the Veteran underwent an appendectomy in December 1944. However, this issue was not adjudicated by the Agency of Original Jurisdiction (AOJ) upon receipt of the Veteran's STRs. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection is warranted for a dental condition, for compensation and treatment purposes. Although the Board sincerely regrets any additional delay this may cause, a review of the record indicates that additional development is necessary prior to adjudicating the Veteran's claim.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

However, service connection claims for dental conditions require additional consideration. VA regulations provide compensation only for those dental and oral conditions listed under 38 C.F.R. § 4.150. Otherwise, a veteran may be entitled to service connection for dental conditions for the sole purpose of receiving VA outpatient dental services and treatment, as long as certain criteria are met. 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2015).

Dental disabilities qualifying for a compensable disability rating include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible; nonunion or malunion of the mandible; limited temporomandibular motion; loss of the ramus; loss of the condyloid or coronoid processes; loss of the hard palate; loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease. 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. Evaluation of such a disability should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war. 38 C.F.R. 
 § 3.381(b) (2015).

For compensation purposes, the evidence must show that the a veteran's tooth loss was due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease. 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015).
It was with this analysis in mind that the Board first remanded the Veteran's claim in July 2015. At that time, the RO was instructed to provide the Veteran with a VA dental examination. The VA examiner was instructed to identify whether the Veteran currently suffered from any dental disorder, including whether he had loss of teeth due to loss of substance of body of maxilla or mandible, and if so, to identify which teeth. The examiner was also instructed to provide an opinion as to whether any diagnosed dental disorder was at least as likely as not (50 percent probability or more) etiologically related to service, to include dental trauma.

The Veteran underwent VA dental examination in August 2015. Although the Veteran was diagnosed with edentulous maxilla and mandible at that time, the VA examiner failed to identify which teeth were missing and to provide the requested nexus opinion. 

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand orders. See Stegall, 11 Vet. App. at 271. This imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. As the August 2015 VA examiner did not sufficiently respond to the Board's instructions, a remand is required at this time.

The Board further notes additional deficiencies with the VA examiner's report. First, it is unclear whether the VA examiner reviewed the Veteran's STRs in conjunction with the Veteran's examination. Although it was reported that the Veteran's claims file was reviewed, the VA examiner later indicated that there was no additional dental records available for review. However, the Veteran's STRs contain his dental records, which are relevant to the VA examiner's analysis. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). Further, the VA examiner indicated that the Veteran suffered from other oral or dental conditions, but failed to provide any additional information thereon. 

When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As there are several deficiencies with August 2015 VA examiner's report, a remand is required at this time.  

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated January 2016 to the present. All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Schedule the Veteran for a new VA dental examination. The complete record, to include the claims file and electronic Virtual VA file, must be made available to and reviewed by the examiner, and all necessary tests should be performed. Thereafter, the examiner must address the following: 

   a. Identify the Veteran's current dental disabilities; 

b. Provide an opinion as to whether the Veteran has loss of teeth due to loss of substance of body of maxilla or mandible. If so, identify which teeth;

c. Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any of the Veteran's currently diagnosed dental disabilities are a result of service, to include his competent and credible reports of facial and dental trauma sustained while playing basketball in 1942. 
The VA examiner is requested to provide a thorough rationale for any opinion provided. If the examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3. Readjudicate the claim on appeal. If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015). 



